Title: William Sampson to Thomas Jefferson, 10 June 1819
From: Sampson, William
To: Jefferson, Thomas


          
            Dear Sir
            New York June 10th 1819
          
          By the mail of this day I take the liberty of  sending you a copy of “an essay on the necessity of improving our national forces.” This work is from the pen of the son of my brave and distinguished friend Theobald Wolfe Tone, who fought, and when fighting could no longer avail, died for his Country. His son inherits his virtues and with them the affections of his father’s friends. After his fathers death he was adopted by the French nation and educated as a child of the public. After finishing his education at the Military school he entered the army where he served from 1810 to 1815, and left it with the most honorable testimonials of his Courage and fidelity. after receiving a number of wounds and being left lifeless on the field of battle at Leipswick and other causualties attending a military carreer, he resigned his Commission on the overthrow of Napoleon and came to identify himself with freedom in this Republic. He has been three years studying its laws and Constitution with me, and has given me proofs that he has a mind suited to the acquirement of any knowledge that is not inconsistent with a liberal and enlarged way of thinking, but more especially fitted for the duties of his former profession. He has a clear head and quick apprehension of whatever engages his attention and being expert at matters of detail as well as capable of extensive views I have long wished that he was known to those who could appreciate him and employed where he Could be most useful. Mr Calhoun has been informed by better authority than mine of his talents and has expressed a desire to place him in his department on the first vacancy. He is too modest to obtrude himself and stands in need of encouragement to do himself justice. It was therefore that at his request I have the honor of presenting his work to you and on my own behalf I beg leave to recommend him to your favor. Please Sir to receive our joint assurance of every sentiment of esteem and attachment due to your person and your name
          
            William Sampson
          
        